UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended May 31, 2012 Tax Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-12 5-31-12 5-31-12 Class A 9.33 4.24 4.45 9.33 23.06 54.61 3.03 3.03 5.20 Class B 8.67 4.01 4.23 8.67 21.71 51.26 2.43 2.33 4.17 Class C 12.56 4.33 4.06 12.56 23.60 48.85 2.43 2.33 4.17 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.86 1.61 1.61 Gross (%) 0.86 1.71 1.71 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 California Tax-Free Income Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 5-31-02 $15,126 $15,126 $16,922 Class C 3 5-31-02 14,885 14,885 16,922 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements andwaivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 35% and state tax rate of 10.3%. Share classes will differ due to varying expenses. 3 No contingent deferred sales charge is applicable. Annual report | California Tax-Free Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Many municipal bonds posted double-digit gains for the 12 months ended May 31, 2012, thanks to favorable supply and demand dynamics in the municipal market. Demand for municipal bonds returned to normal after declining in late 2010 and early 2011, while modest new issuance and early redemptions reduced the outstanding supply of municipal bonds. Another factor contributing to the strong performance of municipal bonds was lower volatility compared with other segments of the financial markets, which attracted investors given uneven economic growth in the U.S. and sovereign debt problems in Europe. Long-term municipal bonds (more than 20 years) generated the best returns, while lower-rated municipal bonds outperformed higher-quality securities. The state of California incorporated overly optimistic revenue projections into its budget for the 2012 fiscal year, and this led to mid-year budget adjustments to account for the lower-than-anticipated revenues. California faces a budget deficit of approximately $15 billion for the 2013 fiscal year, and the governor is putting two tax hike proposals on the November ballot in an effort to reduce the budget deficit through higher state tax revenues. If the ballot measures fail, deeper spending cuts in education and public safety will be enacted to close the budget gap. For the year ended May 31, 2012, John Hancock California Tax-Free Income Fund’s Class A shares posted a total return of 14.43%, excluding sales charges. By comparison, Morningstar, Inc.’s muni California long fund category produced an average return of 14.44%, while the Fund’s benchmark, the Barclays Capital Municipal Bond Index, returned 10.40%. The Fund’s greater interest-rate sensitivity, reflected in a higher percentage of long-term bonds and a substantial weighting in zero-coupon bonds (which pay no interest but are issued at a significant discount to their value at maturity), contributed favorably to performance during the period. In addition, the Fund had meaningful exposure to lower-rated credits (BBB or lower), and these securities outperformed their higher-quality counterparts during the reporting period. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Fund’s investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Investments focused on one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. If the Fund invests heavily in any one state or region, performance could be disproportionately affected by factors particular to that state or region. 8 California Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2011 with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,081.80 $4.48 Class B 1,000.00 1,078.70 8.37 Class C 1,000.00 1,077.70 8.36 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | California Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2011, with the same investment held until May 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,020.70 $4.34 Class B 1,000.00 1,017.00 8.12 Class C 1,000.00 1,017.00 8.12 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.86%, 1.61% and 1.61% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 10 California Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings (28.4% of Net Assets on 5-31-12) Golden State Tobacco Securitization Corp., 5.000%, 6-1-35 5.1% Santa Ana Financing Authority, 6.250%, 7-1-24 4.2% New Haven Unified School District, Zero Coupon, 8-1-22 3.1% San Bernardino County, 5.500%, 8-1-17 2.7% Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-15-36 2.6% Commonwealth of Puerto Rico, 6.500%, 7-1-15 2.5% State of California, 6.500%, 4-1-33 2.2% California State Public Works Board, 5.000%, 12-1-19 2.0% Inglewood Unified School District, 5.250%, 10-15-26 2.0% California State Public Works Board, 5.500%, 6-1-18 2.0% Sector Composition General Obligation Bonds 21.7% Health Care 5.5% Revenue Bonds Water & Sewer 1.5% Facilities 19.7% Utilities 1.2% Tobacco 12.4% Pollution 0.8% Transportation 11.9% Other Revenue 16.3% Education 7.5% Short-Term Investments & Other 1.5% Quality Composition AAA 4.4% AA 19.4% A 31.7% BBB 27.3% BB 0.8% B 7.3% Not Rated 7.6% Short-Term Investments & Other 1.5% 1 As a percentage of net assets on 5-31-12. 2 Cash and cash equivalents not included. 3 Investments focused on one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | California Tax-Free Income Fund 11 Fund’s investments As of 5-31-12 Maturity Rate (%) date Par value Value Municipal Bonds 98.5% (Cost $248,943,051) California 89.3% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08-15-38 $1,000,000 1,053,730 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08-01-39 1,000,000 1,172,920 Anaheim Certificates of Participation Convention Center (D)(P) 11.389 07-16-23 2,000,000 2,016,920 Anaheim Public Financing Authority Public Improvement Project, Series C (D)(Z) Zero 09-01-18 3,000,000 2,447,550 Antioch Public Financing Authority, Series B 5.850 09-02-15 1,055,000 1,057,521 Belmont Community Facilities Library Project, Series A (D) 5.750 08-01-24 1,000,000 1,229,810 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06-01-35 1,765,000 1,696,992 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06-01-43 5,000,000 4,868,150 California County Tobacco Securitization Agency Public Improvements 5.250 06-01-21 4,590,000 4,278,247 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06-01-33 850,000 802,536 California Educational Facilities Authority College and University Financing Project 5.000 02-01-26 4,525,000 4,381,015 California Educational Facilities Authority Woodbury University 5.000 01-01-25 1,800,000 1,807,272 California Educational Facilities Authority Woodbury University 5.000 01-01-30 2,000,000 2,001,360 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04-01-39 2,500,000 2,616,225 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07-01-23 1,000,000 1,068,940 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10-01-33 1,000,000 1,196,000 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11-15-36 1,000,000 1,079,950 12 California Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02-01-39 $2,000,000 $2,200,400 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12-01-27 500,000 537,280 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11-01-23 2,000,000 2,170,700 California State Public Works Board Department of Corrections, Series A (D) 5.000 12-01-19 5,000,000 5,547,400 California State Public Works Board Department of Corrections, Series C 5.500 06-01-18 5,000,000 5,387,500 California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 2,000,000 2,348,840 California State Public Works Board Various Capital Project, Series A 5.000 04-01-37 1,000,000 1,059,710 California State University Revenue College and University Revenue, Series A 5.250 11-01-34 1,000,000 1,119,680 California Statewide Communities Development Authority American Baptist Homes West 6.250 10-01-39 2,000,000 2,137,820 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11-15-41 1,700,000 1,908,590 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10-01-38 2,000,000 2,177,600 California Statewide Communities Development Authority University of California — Irvine 5.750 05-15-32 1,230,000 1,308,191 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05-01-37 2,500,000 2,461,750 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05-01-37 4,000,000 3,938,800 Capistrano Unified School District No. 90-2 Talega 5.875 09-01-23 500,000 511,040 Capistrano Unified School District No. 90-2 Talega 6.000 09-01-33 750,000 761,093 Center Unified School District, Series C (D)(Z) Zero 09-01-16 2,145,000 1,952,894 Cloverdale Community Development Agency 5.500 09-01-38 3,000,000 2,352,390 Contra Costa County Public Financing Authority, Series A (D) 5.000 06-01-28 1,230,000 1,231,070 Corona Community Facilities District No. 97-2 5.875 09-01-23 1,035,000 1,038,767 East Side Union High School District-Santa Clara County (D) 5.250 09-01-24 2,500,000 3,088,300 Folsom Public Financing Authority, Series B 5.125 09-01-26 1,000,000 1,013,000 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-25 6,615,000 3,128,829 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-36 30,000,000 7,222,500 Fresno Sewer Revenue, Series A–1 (D) 5.250 09-01-19 1,000,000 1,149,430 Fullerton Community Facilities District No: 1 6.200 09-01-32 1,000,000 1,005,700 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A–1 6.250 06-01-33 1,850,000 1,919,597 See notes to financial statements Annual report | California Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value California (continued) Golden State Tobacco Securitization Corp. Series A (D) 5.000 06-01-35 $13,750,000 $14,037,650 Inglewood Unified School District (D) 5.250 10-15-26 5,000,000 5,481,350 Kern County, Capital Improvements Project, Series A (D) 5.750 08-01-35 1,000,000 1,119,450 Laguna-Salada Union School District, Series C (D)(Z) Zero 08-01-26 1,000,000 525,770 Lancaster School District School Improvements (D)(Z) Zero 04-01-19 1,730,000 1,422,458 Lancaster School District School Improvements (D)(Z) Zero 04-01-22 1,380,000 968,650 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09-01-27 1,200,000 1,208,712 Long Beach Harbor Revenue, Series A, AMT 6.000 05-15-18 2,660,000 3,293,479 Long Beach Special Tax Community Community Facilities, District 6 6.250 10-01-26 2,500,000 2,507,575 Los Angeles Community College District 2008 Election, Series A 6.000 08-01-33 4,000,000 4,777,040 Los Angeles Community Facilities District: No. 3 Cascades Business Park 6.400 09-01-22 655,000 658,406 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11-01-39 2,500,000 3,095,600 Modesto Community Facilities District No: 4-1 5.100 09-01-26 3,000,000 3,022,530 New Haven Unified School District, Series B (D)(Z) Zero 08-01-22 14,200,000 8,356,558 Northern California Power Agency California — Oregon Transportation Project, Series A (D) 7.000 05-01-13 35,000 36,017 Orange County Improvement Bond Act 1915, Series B 5.750 09-02-33 1,365,000 1,381,981 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09-01-35 1,490,000 1,501,548 Paramount Unified School District, Series B (D)(Z) Zero 09-01-25 4,735,000 2,712,208 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01-01-18 615,000 698,320 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11-01-36 1,550,000 1,416,111 Riverside County Asset Leasing Corp. Health, Hospital & Nursing Home Improvements, Series A 6.500 06-01-12 355,000 355,000 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08-01-24 350,000 495,296 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 6,910,000 7,259,784 San Bruno Park School District School Improvements, Series B (D)(Z) Zero 08-01-21 1,015,000 753,404 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03-01-40 1,000,000 1,056,790 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 1,000,000 1,000,680 San Diego Redevelopment Agency City Heights, Series A 5.800 09-01-28 1,395,000 1,395,628 14 California Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09-01-17 $1,600,000 $1,306,000 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09-01-18 1,700,000 1,294,822 San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07-01-21 2,500,000 1,830,700 San Francisco City & County Redevelopment Agency Community Facilities, District No. 6, Series A 6.000 08-01-25 2,500,000 2,505,950 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08-01-35 1,250,000 1,250,638 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08-01-41 1,000,000 1,128,680 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08-01-39 1,000,000 1,090,750 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08-01-39 700,000 803,131 San Francisco State Building Authority, Series A 5.000 10-01-13 925,000 945,489 San Joaquin County County Administration Building (D) 5.000 11-15-29 2,965,000 3,116,393 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-14 5,000,000 4,970,050 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-22 6,500,000 5,310,630 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01-15-21 5,000,000 4,899,950 San Mateo County Joint Power Authority (D) 5.000 07-01-21 1,815,000 2,079,173 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 1,790,000 2,086,621 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-24 10,000,000 11,461,900 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D)(Z) Zero 09-01-20 1,275,000 893,686 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 2,000,000 2,143,220 State of California (D) 4.750 04-01-29 2,920,000 2,927,972 State of California 5.000 02-01-38 3,000,000 3,235,890 State of California 5.000 09-01-41 1,500,000 1,608,930 State of California 5.000 10-01-41 2,000,000 2,146,340 State of California Public Improvements 5.125 04-01-23 2,000,000 2,134,840 State of California Recreation Facilities and School Improvements 6.500 04-01-33 5,000,000 6,080,600 State of California Water, Utility and Highway Improvements 5.250 03-01-30 2,000,000 2,303,060 See notes to financial statements Annual report | California Tax-Free Income Fund 15 Maturity Rate (%) date Par value Value California (continued) Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06-01-31 $2,000,000 $2,002,240 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01-01-29 1,000,000 1,156,700 Vallejo Sanitation & Flood Control District (D) 5.000 07-01-19 1,945,000 2,024,375 West Covina Redevelopment Agency Fashion Plaza 6.000 09-01-22 3,000,000 3,543,270 Puerto Rico 9.2% Commonwealth of Puerto Rico 6.500 07-01-15 6,000,000 6,797,520 Commonwealth of Puerto Rico Public Improvement, Series A 5.500 07-01-39 1,500,000 1,561,170 Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 5,000,000 5,361,400 Commonwealth of Puerto Rico, Series A 5.375 07-01-33 1,250,000 1,284,825 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07-01-24 1,750,000 2,071,178 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07-01-37 1,000,000 1,002,690 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07-01-38 80,000 79,995 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07-01-14 940,000 1,055,018 Puerto Rico Highway & Transportation Authority Unrefunded, Series Z (D) 6.250 07-01-14 2,310,000 2,515,983 Puerto Rico Industrial Tourist Education Medical & Environment Authority Hospital de la Concepcion 6.500 11-15-20 500,000 502,075 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08-01-32 3,000,000 3,079,470 Par value Value Short-Term Investments 0.4% (Cost $940,000) Repurchase Agreement 0.4% Repurchase Agreement with State Street Corp. dated 5-31-12 at 0.010% to be repurchased at $940,000 on 6-1-12, collateralized by $960,000 Federal Home Loan Bank, 0.280% due 8-2-13 (valued at $960,900, including interest) 940,000 940,000 Total investments (Cost $249,883,051) † 98.9% Other assets and liabilities, net 1.1% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 16 California Tax-Free Income Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 2.9% Assured Guarantee Corp. 0.4% Assured Guaranty Municipal Corp. 7.0% California Mortgage Insurance 0.4% Financial Guaranty Insurance Company 5.2% National Public Finance Guarantee Insurance Company 20.0% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-12, the aggregate cost of investment securities for federal income tax purposes was $248,027,299. Net unrealized appreciation aggregated $22,498,029, of which $23,705,345 related to appreciated investment securities and $1,207,316 related to depreciated investment securities. The Fund has the following sector composition as a percentage of total net assets on 5-31-12: General Obligation Bonds 21.7% Revenue Bonds Facilities 19.7% Tobacco 12.4% Transportation 11.9% Education 7.5% Health Care 5.5% Water & Sewer 1.5% Utilities 1.2% Pollution 0.8% Other Revenue 16.3% Short-Term Investments & Other 1.5% See notes to financial statements Annual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $249,883,051) $270,525,328 Cash 4,849 Receivable for fund sharessold 240,408 Interestreceivable 3,607,736 Other receivables and prepaidexpenses 46,181 Totalassets Liabilities Payable for fund sharesrepurchased 280,208 Distributionspayable 273,387 Payable toaffiliates Accounting and legal servicesfees 14,456 Transfer agentfees 15,216 Distribution and servicefees 30,775 Trustees’fees 30,309 Managementfees 127,364 Other liabilities and accruedexpenses 35,438 Totalliabilities Netassets Paid-incapital $252,711,716 Undistributed net investmentincome 318,753 Accumulated net realized gain (loss) oninvestments (55,397) Net unrealized appreciation (depreciation) oninvestments 20,642,277 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($242,565,291 ÷ 22,008,087shares) $11.02 Class B ($2,438,410 ÷ 221,123shares) 1 $11.03 Class C ($28,613,648 ÷ 2,596,201shares) 1 $11.02 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $11.54 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 18 California Tax-Free Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $14,246,377 Total investmentincome Expenses Investment managementfees 1,446,307 Distribution and servicefees 649,352 Accounting and legal servicesfees 55,875 Transfer agentfees 175,123 Trustees’fees 19,621 State registrationfees 15,852 Printing andpostage 14,418 Professionalfees 55,340 Custodianfees 38,664 Registration and filingfees 21,266 Other 18,405 Totalexpenses Less expensereductions (25,269) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments 580,901 Change in net unrealized appreciation (depreciation) ofinvestments 23,065,500 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | California Tax-Free Income Fund 19 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-12 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $11,761,423 $12,617,886 Net realized gain(loss) 580,901 (433,348) Change in net unrealized appreciation(depreciation) 23,065,500 (7,360,374) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (10,448,639) (11,303,196) ClassB (85,506) (116,974) ClassC (1,028,477) (996,182) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 252,003,319 278,557,145 End ofyear Undistributed net investmentincome 20 California Tax-Free Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.48 0.49 0.50 0.36 0.47 0.47 Net realized and unrealized gain (loss) oninvestments 0.94 (0.26) 0.61 (0.65) (0.25) (0.32) Total from investmentoperations Lessdistributions From net investmentincome (0.47) (0.48) (0.49) (0.36) (0.46) (0.47) From net realizedgain — — — (0.01) (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $243 $224 $250 $248 $294 $304 Ratios (as a percentage of average net assets): Expenses beforereductions 0.86 0.86 0.85 0.91 0.81 0.81 Expenses net of feewaivers 0.86 0.86 0.85 0.91 0.81 0.81 Net investmentincome 4.56 4.79 4.97 5.10 7 4.45 4.33 Portfolio turnover (%) 9 2 9 26 22 41 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 7 Annualized. See notes to financial statements Annual report | California Tax-Free Income Fund 21 CLASS B SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.40 0.40 0.41 0.30 0.38 0.38 Net realized and unrealized gain (loss) oninvestments 0.95 (0.26) 0.61 (0.65) (0.25) (0.32) Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.39) (0.40) (0.30) (0.37) (0.38) From net realizedgain — — — (0.01) (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $4 $7 $10 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.71 1.70 1.76 1.66 1.66 Expenses net of feewaivers 1.62 1.71 1.70 1.76 1.66 1.66 Net investmentincome 3.79 3.92 4.12 4.25 7 3.59 3.47 Portfolio turnover (%) 9 2 9 26 22 41 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 7 Annualized. CLASS C SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.40 0.40 0.41 0.30 0.38 0.37 Net realized and unrealized gain (loss) oninvestments 0.94 (0.26) 0.61 (0.65) (0.25) (0.31) Total from investmentoperations Lessdistributions From net investmentincome (0.39) (0.39) (0.40) (0.30) (0.37) (0.38) From net realizedgain — — — (0.01) (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 4 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $29 $26 $25 $17 $14 $10 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.71 1.70 1.76 1.66 1.66 Expenses net of feewaivers 1.62 1.71 1.70 1.76 1.66 1.66 Net investmentincome 3.79 3.95 4.11 4.22 7 3.60 3.47 Portfolio turnover (%) 9 2 9 26 22 41 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 7 Annualized. 22 California Tax-Free Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock California Tax-Free Income Fund (the Fund) is an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal and California personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
